-.                                                                                                                         5
            .    .                                                                                                               .”
!.’

                                                                                                                                                    I
                                                                                                                                                    j
                                                                                                                                                    1
                           OFFICE       OF THE    A’ITORNEY           GENERAL                   OF WXAS                 .              ‘. ’     !   1
                         . ,
                                                            iRISTIN                                                                                 i
                                        .                                                                                                           .*
      o-GlM”“i                                                                                                                                      ‘j
 c
      A?---                                                                                               .
                          .   *                   ‘. 4 :.                6
                                                                                                                                                    i
                                                                                                                 ; .,       *
                                    \               : .’                             i          ..,       . :   : -                     +
                                            ,!                            ‘.                  ‘..
                                                                                             : .
                                            . .   :.        ,                  ..,                                                          ’
                     :        . .
                                                                                                            I           ‘
                               .                                                         *            A
             ~.9, D. B. snpp8'~Esooutlvb Saor&tarj
           , yoacber Retlroment Bgdtim of Texas .




                                                                  syotom OS tlldBtato
                                                                 roximntoly $447,000.00                                         ~...


                                        G,OO3.00 th.oroSorc roproaontn ‘a
                                        char Snviqg~ Pmd, and your opinion ,“, ’                 ’
                                        oquoatod an tcr’tihetiior or hot this ‘. .;.‘~’
                    profit CM bo oonoizuod to bo lncom althin tho pro- :. -:,“, ’
                    vioibna of Sub Motion 6 dS Seotlon 0 of the .Teao!mr            . a’’
                                                                                        .’: .’
                    Roilroment Lnw,                                               .
                                                                  .,    ..                       _’:
                 “.                                                                        ‘,.
                        nIS this profit ..&A ba ‘ao corlatruod ad ~inoomo
                .’ within t;ho povialanfi         OS the Article above roforrod’          :’      .~
                   .to, o&n the pi-oi3.t ‘Won bo diatributtid        to the variouo                “,
                    individual. ~toachoref aooounta in aoaordnnco YI:rith the.                 .,.:
                    .proviaiono of SeatTon 0, Sub 8eotion 1 R OS the
                    Toaaher’ notiroxmnt. map ~,              :’    ’ I          .
                                       ;:z.j,!,;‘: 1                       1~
                                                                              :
                              ‘<
                                                                                                   ..
                                                              I
             -“IS! tine ‘nbok roforrod   to profit Q&n not bo ”                                                                                                          L
          IJOconstrued, your opMon b further roquootod              j .,                                                                                                        .. *
          aa to what diopoeltiun      the 6ystom rrhould nnlco     . -
          OS the profit.”                                        i
                                                       .~     ‘_                                                                                                                    * .
                                                                                                                                                                                     .
                                                                                                                                      .                    -.
                        .   I                                                              I




       ’ Repl&g    to yo:    quootiona 00 quote Sitibaootion 6 of                                                                                                                              .d
  6otlon 8 of the Tonchor Retironont Law, 88 amondod by.& BI
  #oe 602, 48th Laglelature,   which reade ~au follonsr       .   ;                                                                                                                 :     .
                                                                                                                                                                    ..
                                                                                                                                                                                          :.   ‘;
     ‘.

                “The fnteroot Fuud %tshcroby croatcd to Saci’l-             ;I. a-;            :
      ‘: .itata &.a orediling       of Interest   to the variouo            ‘. . ..
   ., .._ othor flUl&B.       AU i.nccmol intorost   and dividondo     ’ .I! I:. .- ’
   .::L... . dorivod from ‘tho .doposito and lnvostmonto av.th?r- ‘*. i : ;‘. ,.          .     “?
   l.        lead by. thin bet shall bo pa3.d ,Snto. tho Intoroot        ..~.
  . .        Fund. .‘. On00 oath yoar on Aufptet 31, lntoroot    shall      !. :‘. .’ _ :       i.
            .bo alloued .and tranaiorred    to tho othor Sundrc, re-                            .:
                                                                                                j’
  a, in* apootivoly.         The Gtato Board of Truetooa shall             ‘:i-
             annually tranefer to the oredlt of tha lntoroclt          ” : ., ’ ‘.
   ~. ’ re8eaw acoount of the Permanent llotiromont Fun& .’ ‘: ’ ‘-’ ‘-                       .‘jj..
            ‘all of,ooaa sarniugo after intorost-bear         fun&      ’ . ‘1,,_          :~ i
             and the Exponae h.n~ have been duly orodl9.B d WA&                 e            .. 2, :
    ‘.

                                                                                                                                                                                                    ; +.
                                                                                                                                                                                                    :, ;!.,
            .Sootion 8, kaboerrtion .i(d) OS the satru) law is br&ht
. iorward in Ii. D4 Ro4 ‘602 au Bootion 6, Subaeoti’on l(e) and .Foads                       .-]                                                                                               ‘-i:“’
  a0 follors t                                                          . ._._‘z.. .
                                                                    ...’ .,.~.
                                                                         ..                                                                                                                      i
                                                                                                                                                                                                 5
             %rront     P&root     on mombo&t oontrlbutionn’       ‘:.:.         i
         shrill, be credltod annually auk of Awuet slat and.                                                                                                                                   .i
         shell .be alloved on the amouut of tho aooumulntod           ’ .~, .: ;...’                                                                                                            fi
         contributiona     standing to the oroait of the mod-’             ; ’; : “. ! ’                                                                                                        ;
         bcr ‘at the bagxnning of the yoar and ohalJ. not bo.                  , ,! ,. .; ;.y .
         allowed for parta of. a year.      Following the tarti-            :        ,.
   ‘._ nation of memborahip in the Rotiremont Syston for               ; : .” j . ‘,
    I., thooe momboro who have boon absent from wrvioe for
       , ~Slve (6), gears’ln:any    porlod 0s~ iiz (8) oone.goutlva .. .’I.* :,                                                                                                                     i.,
               ..           . .        :,        .           .   .~. ,i                                                                            a:,..
                                            .:             ,!’     .;,.;   ;~   .t        .y:”          ~-8%    ,*i.-i.,’   :~‘,:,,       ::.:,;       ..~l.
                                   :

                    :                                .,:         ~.‘..               I:                    ‘.

                            .
                                                                                               ‘,   i


                                                                                                                                                                                                      .
                                  . .                                                                                                                                                           I

                                                                                                                                                                             . ..
                                                                                 :
                                                                                                                                                                r
                                                                                   28’7




             *
                                                                       .




         yoara, tho l’oaohcx ! Saving Fund account   or SUCh~ .          ~*
         mombcra sha:11 bo cloood and warrants oovoring            .    .:
                                                                                             .
         the total accumulated contributions      Bent to thorn .*
         upon tho fi1j.w   OS Sowal application.      Until’ the . .           -
    .. . time of payment of such aocumulat.od contrlbutiona,         :     ’ ’
         said toaohor ahall rocoivo no lntorost      on tln0                            I.       ,~I


         amount duo him under this subeeotlon,      and the            .’ .’
       - anwunt shall   bo hold in a non-iutarost-boarll        *          ‘..                   ‘.         ..

         nocount to bo aot up for suoh purpose.”           ‘.                                          .
                                                                                                           .:
                                                                                                                 .
                                                                                                 -     .
        I.                                                    I



            Construfng the forogotig  quotations  Srom,,tho Teacher .’
    Rotiromont Lari it Zs our opinion tbat tko profit   dcrivod Srom
    &o onlc OS the bonds ;is l%coaio and that l%.should bo paid into
    the Intordat Fund In aobordanoo with tho provlaions     of seotion
    e1 subeeotlon 5 OS tha abovo nsentionod lau, and dlstr~butod     as
    provided ,in Subooofion l(o) 0S Sootlon 0, of thy o.inonUo$Act.                                        I;
                                                                                                           r+
I                                                                                                    ‘. *
                                                                                                           i

             Yio.c~oloso horaklth a cbpy of Opinion Eumbor 04323, ’ .
    the hot pnragxaph of which opinion construoo “other revonw9
    au m?nnin(l any rovonue earnod by the pormanont nol~ol. fund OS          .
    a oounty as a rosnlt of tile ~invontmont of.-the prowodo of t&o
    as10 of ILandbelongin& to suoh Sunde.
                             . .
                                                         :              . i.
             Ke think it is 01e& that profit     dori&d    from l&o~t.-
    aonts authorA%d by tho MY-~oonstltutea      “lnoomo* pnd should bo .?
    paid Pinto. the Dltorost     ma,       *            . ‘.
                                                                .
                                     :.       ,
                                                                           7                       .
                                                                                   ..            ;rr




                  . . ..                     :’,.

                               .. 8
                                : .: